DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15 and 29 recites the limitation "the groove" and “two grooves” respectively. There is insufficient antecedent basis for these limitations in the claim. Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.
Claim 22 recites the limitation "the two flanks”. There is insufficient antecedent basis for these limitations in the claim. Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaka (US 2018/0056725 A1), in view of at least one of Takahashi (US 2005/0167021 A1), or Sato et al. (US 2015/0231928 A1).
Claim Interpretation: The limitation “profile of a utility vehicle” is considered intended use as the limitation does not provide structure which would preclude the tread profile for being used on any tire.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 15, Kodaka a tread pattern having tread regions 5, 6 which are separated by main grooves 11, 12 and whose radially outermost portion form the ground contacting surface of the tread, see FIG. 1 - construed as (profile elements which are separated from one another by channels and are delimited radially outwardly by a radially outer surface).
The tread pattern is further configured to have recesses 15(16), 15(17) which are formed on the ground contacting surface of tread region 6 and having a negligible depth extending into the thickness of the tread to have a groove bottom, see FIG, 6A – (construed as additional shallow grooves which are formed in the radially outer surface of profile elements and are delimited inwardly in the radial direction R by a groove base). The recesses are further configured to decrease in depth along the extend of the recess starting from a position of greatest depth to an extend end of the recess pointing away from the deepest point, see FIG. 6A – (construed as formed with decreasing depth T along the extent of the groove, starting from a position of the greatest depth TMAX of the groove to the extent end of the groove pointing away from the deepest point).

    PNG
    media_image1.png
    372
    439
    media_image1.png
    Greyscale

And as depicted above, the groove base is formed with a constantly rising depth profile along the extent of the groove, starting from a position of the greatest depth TMAX of the groove – (length “c”) to the extent end of the groove pointing away from the deepest point and formed in the radially outer surface (length d).
While Kodaka discloses wherein at least in a first extent portion – (length d is construed as a first extent portion) extends as far as the extend end in the radially outer surface; it does not explicitly disclose the transition to the radially outer surface is a degressive curve with a tangential transition.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first extent portion in the claimed manner since: (1) Takahashi discloses a tire configuration suitable for providing improved handling stability. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The tire having a tread pattern where in a region in the vicinity of the ground contact end of a land portion is chamfered for the purpose of making the ground contact pressure uniform, see [0006] and Fig. 23 above;
Or since: (2) Sato discloses lug groove can maintain the rigidity of the land portion to improve the steering stability of the tire when compared with an axial groove whose both ends are opened to main grooves on both sides thereof, see [0003].
[AltContent: textbox (Degressive curve and tangential transition onto radially outer surface)][AltContent: arrow][AltContent: textbox (Tmax)][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Sato configures a groove 15, 22 to have its bottom face merge into the ground-contacting face of the land portion, whereby the bottom face is increases in depth pointing away from the ground-contacting surface. Sato further discloses such a configuration aids in drainage of adjacent main grooves to improve wet performance and can control the resonance of air column in straight main grooves to reduce noise, see [0074], Fig. 6 above.
Regarding claim 16, modified Kodaka discloses wherein in a length c – (construed as a second extent portion) starting from a position of greatest depth TMAX of the groove and extending up to the length d – (construed as a first extent end);

    PNG
    media_image1.png
    372
    439
    media_image1.png
    Greyscale

The groove base is formed with a depth profile which rises substantially linearly along the extent of the groove, starting from a position of the greatest depth TMAX of the groove to the extent end of the groove pointing away from the deepest point.
Regarding claims 17-18, modified Kodaka discloses its depth profile of the groove is configurable as a depth profile which rises in a curve along its entire extent, starting from a position of the greatest depth TMAX to the extent end of the groove pointing away from the deepest point and formed in the radially outer surface; and as a depth profile which rises in a curve along its entire extent, starting from a position of the greatest depth TMAX to the extent end of the groove pointing away from the deepest point and formed in the radially outer surface, see Sato depiction above.
Regarding claims 26-28, modified Kodaka discloses the position of the deepest point of the groove is positioned in a channel wall delimiting the profile element, see Sato depiction above; and the position of the deepest point of the groove is positioned at a distance from the channels delimiting the profile element, see Kodaka FIGS. 1, 6A; and the limitation “configured as an off-road profile” is considered intended use as the limitation does not provide structure which would preclude the tread profile for being used on any tire.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kodaka (US 2018/0056725 A1), in view of at least one of Takahashi (US 2005/0167021 A1), or Sato et al. (US 2015/0231928 A1) as applied to claim 17 above, and further in view of Behr (EP 2457745 B1 – of record).
Regarding claim 19, modified Kodaka does not explicitly disclose its depth profile of the groove is configurable as rising in a curve, with a turning point WP of the direction of curvature, along its extent starting from the position of the greatest depth TMAX to the extent end of the groove pointing away from the deepest point and formed in the radially outer surface, and wherein in a second extent portion extending up to the first extent end, the groove base is formed with a depth profile which rises in a progressive curve along the extent of the groove, starting from a position of the greatest depth TMAX of the groove, and the turning point of the curvature direction of the depth profile is formed in the transition between the second and first extent portions.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Behr discloses a tire whose tread pattern is suitable for enabling both high rigidity in the circumferential and transverse direction and good absorption and drainage of water and thus both good handling properties on dry roads as well good aquaplaning properties. The tread pattern is configured to have a depth profile as a rising curve.



The rising curve has an inflection point approximately at “T” – (construed as a turning point WP of the direction of curvature), along its extent starting from the position of the greatest depth TMAX to the extent end of the groove pointing away from the deepest point and formed in the radially outer surface, and wherein in a second extension region 14 – (construed as a second extent portion) extending up to a first extension region 15 – (construed as a first extent portion to include the end thereof), the groove base is formed with a depth profile which rises in a progressive curve (the curved portion of 14) along the extent of the groove, starting from a position of the greatest depth TMAX of the groove, and the turning point “T” of the curvature direction of the depth profile is formed in the transition between the second 14 and first extent 15 portions.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaka (US 2018/0056725 A1), in view of at least one of Takahashi (US 2005/0167021 A1), or Sato et al. (US 2015/0231928 A1) as applied to claim 15 above, and further in view of Sanae (US 2013/0220499 A1).
Regarding claims 20-21, while modified Kodaka discloses a maximum flank angle of 90°, see Sato Fig. 2 at 19; it does not explicitly disclose both sides of the groove base by a respective groove flank, which each extend from the radially outer surface inwardly in the radial direction R, so as to enclose a tilt angle of 20° ≤ αmin ≤ 60°.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Sanae discloses a tire whose tread pattern includes the use of semi-closed lug grooves 5. The lug groove sidewalls are configured to have angles of 20° - 30° to thereby prevent uneven wear of the lug groove, see [0078]-[0079]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kodaka (US 2018/0056725 A1), in view of at least one of Takahashi (US 2005/0167021 A1), or Sato et al. (US 2015/0231928 A1) as applied to claim 15 above, and further in view of Cortes (US 2002/0092591 A1).
Regarding claim 22, modified Kodaka does not explicitly disclose the two flanks intersect at their radially inner extent end and thus form a linear groove base in the section line.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Cortes discloses a novel configuration of grooves which traverse the surface of tires; whereby providing a tapered groove configuration tends to reduce loss of traction due to accumulation of debris on the surface of the tire, see abstract and Fig. 2.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kodaka (US 2018/0056725 A1), in view of at least one of Takahashi (US 2005/0167021 A1), or Sato et al. (US 2015/0231928 A1), in view of Sanae (US 2013/0220499 A1), as applied to claim 21 above, and further in view of Kanematsu (US 2017/0050470 A1).
Regarding claim 23, modified Kodaka does not explicitly disclose the width B of the groove base is formed decreasing along the extent of the groove, starting from the deepest point of the groove in the direction of the extent end of the groove pointing away from the deepest point and formed in the radially outer surface.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Kanematsu discloses lug grooves 11 have a maximum width at the groove base which opens to the main groove than the lug groove 11 portion which is closed within the land portion; and whereby such a lug groove effectively removes the water on the road surface, while preventing a decrease in the rigidity of the center land zone, see [0077] and Fig. 5.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaka (US 2018/0056725 A1), in view of at least one of Takahashi (US 2005/0167021 A1), or Sato et al. (US 2015/0231928 A1) as applied to claim 15 above, and further in view of Kouda (US 2015/0059940 A1).
Regarding claims 24-25, modified Kodaka does not explicitly disclose two grooves formed in the profile element open into each other at the position of their deepest point so as to enclose an angle of their extension direction; nor the angle of the intersection.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Kouda discloses a tire whose tread pattern includes the use of bent grooves 5. The bent groove increase the groove area of the land portion so that the drainage properties of the tread pattern are increased and the bent portion has an intersection angle of 90° ≤ θ ≤ 150°, which meets the claimed 45° ≤ θ ≤ 135°, see [0031], [0035]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II). 
Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaka (US 2018/0056725 A1), in view of at least one of Takahashi (US 2005/0167021 A1), or Sato et al. (US 2015/0231928 A1), in view of Kouda (US 2015/0059940 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claims 29-30, Kodaka a tread pattern having tread regions 5, 6 which are separated by main grooves 11, 12 and whose radially outermost portion form the ground contacting surface of the tread, see FIG. 1 - construed as (profile elements which are separated from one another by channels and are delimited radially outwardly by a radially outer surface).
The tread pattern is further configured to have recesses 15(16), 15(17) which are formed on the ground contacting surface of tread region 6 and having a negligible depth extending into the thickness of the tread to have a groove bottom, see FIG, 6A – (construed as additional shallow grooves which are formed in the radially outer surface of profile elements and are delimited inwardly in the radial direction R by a groove base). The recesses are further configured to decrease in depth along the extend of the recess starting from a position of greatest depth to an extend end of the recess pointing away from the deepest point, see FIG. 6A – (construed as formed with decreasing depth T along the extent of the groove, starting from a position of the greatest depth TMAX of the groove to the extent end of the groove pointing away from the deepest point).

    PNG
    media_image1.png
    372
    439
    media_image1.png
    Greyscale

And as depicted above, the groove base is formed with a constantly rising depth profile along the extent of the groove, starting from a position of the greatest depth TMAX of the groove – (length “c”) to the extent end of the groove pointing away from the deepest point and formed in the radially outer surface (length d).
While Kodaka discloses wherein at least in a first extent portion – (length d is construed as a first extent portion) extends as far as the extend end in the radially outer surface; it does not explicitly disclose the transition to the radially outer surface is a degressive curve with a tangential transition; nor two grooves formed in the profile element open into each other at the position of their deepest point so as to enclose an angle of their extension direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first extent portion in the claimed manner since: (1) Takahashi discloses a tire configuration suitable for providing improved handling stability. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The tire having a tread pattern where in a region in the vicinity of the ground contact end of a land portion is chamfered for the purpose of making the ground contact pressure uniform, see [0006] and Fig. 23 above;
Or since: (2) Sato discloses lug groove can maintain the rigidity of the land portion to improve the steering stability of the tire when compared with an axial groove whose both ends are opened to main grooves on both sides thereof, see [0003].

    PNG
    media_image6.png
    333
    605
    media_image6.png
    Greyscale


Sato configures a groove 15, 22 to have its bottom face merge into the ground-contacting face of the land portion, whereby the bottom face is increases in depth pointing away from the ground-contacting surface. Sato further discloses such a configuration aids in drainage of adjacent main grooves to improve wet performance and can control the resonance of air column in straight main grooves to reduce noise, see [0074], Fig. 6 above.
And since Kouda discloses a tire whose tread pattern includes the use of bent grooves 5. The bent groove increase the groove area of the land portion so that the drainage properties of the tread pattern are increased and the bent portion has an intersection angle of 90° ≤ θ ≤ 150°, which meets the claimed 45° ≤ θ ≤ 135°, see [0031], [0035].
Regarding claims 31-32, modified Kodaka discloses the position of the deepest point of the groove is positioned in a channel wall delimiting the profile element, see Sato depiction above; and the position of the deepest point of the groove is positioned at a distance from the channels delimiting the profile element, see Kodaka FIGS. 1, 6A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749